Citation Nr: 1530550	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 8, 2007, for the award of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from July 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for PTSD in July 1998, which was denied by the RO in a September 1999 rating decision, which the Veteran did not appeal. 

2.  The September 1999 rating decision became final between July 14, 1999, and November 9, 2000, and a request for readjudication was not received within two years of November 2000.  

3.  The RO at the time of the September 1999 rating decision had not been put on notice that the Veteran had sought treatment at VA for his PTSD symptoms.  

4.  A petition to reopen was received on June 8, 2007, and the claim was reopened and granted in December 2007; there is no material dispute that entitlement to service connection arose prior to June 8, 2007, but this grant of service connection for PTSD was not made pursuant to a liberalizing law.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to June 8, 2007, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in August 2007 concerning his underlying claim of entitlement to service connection, which was granted.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  A case-specific notice is not otherwise required, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103; see also VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA has also met the duty to assist the Veteran in the development of the appeal being decided.  The Veteran's available service treatment records (STRs) and all other evidence needed to resolve the appeal has been obtained.  As discussed at greater length herein below, it appears that VA treatment records from 1988 and 1989 were not obtained.  A remand is not needed to attempt to obtain those records because reviewing the content of those would not change the outcome of this appeal, which would necessarily remain the same even if those records were obtained.  More precisely, this appeal is ultimately resolved based on the "receipt of claim" prong of 38 C.F.R. § 3.400, and the content of any absent evidence is not material to this central question at issue in this appeal.  Otherwise, the evidence currently of record is adequate to resolve the appeal, to include the matter of when entitlement to service connection for PTSD arose.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran seeks an effective date earlier than June 8, 2007, for the award of service connection for PTSD.  He maintains that he filed an earlier claim in July 1998, which should be recognized as the effective date.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r).  

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2)  Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

If new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402, 1405- (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  

If a claim becomes final by a claimant's failure to initiate or perfect an appeal, the original claim may nonetheless be reconsidered upon receipt of additional relevant official service department records pursuant to 38 C.F.R. § 3.156(c).  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

The Veteran was awarded service connection in a December 2007 rating decision, which reopened a prior claim and found that he had a verified stressor involving confirmed combat service in Vietnam and a diagnosis of PTSD linked to the verified stressor.  The Veteran now seeks to have his prior claim, which was filed in filed in July 1998, made the effective date for the award of service connection.  

After careful consideration, the Board must deny the appeal for an earlier effective date.  The reasons follow.  

(1) Entitlement Arose

The current effective date was assigned based on the RO's finding that June 8, 2007, was the "date of claim," which, in this case, is the date the Veteran filed his petition to reopen.  By inference, this is an implicit finding by the RO establishing that entitlement to PTSD arose prior to June 8, 2007.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  

(2) Date of Claim

Because the current effective date was assigned on the basis of when the Veteran filed his petition to reopen the claim, the determinative issue is whether the Veteran's earlier claim, filed in July 1998, can be recognized as the date of claim.  After careful consideration, the Board finds that it cannot be so recognized.  

Finality

The Veteran filed his original claim in July 1998, and the RO issued a rating decision in September 1999 denying the claim.  The RO mailed notice of this letter to the Veteran.  The claims file current includes a returned copy of this rating decision, which might  indicate that the Veteran never received it.  See, e.g., Clarke v. Nicholson, 21 Vet. App. 130 (2007); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, during the course of the instant appeal, he wrote in a December 2007 statement that he "was crushed after being denied and never pursued an appeal."  This statement establishes that he had actual notice of the September 1999 rating decision despite any mailing error.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012).  Furthermore, as indicated by his December 2007 statement, there is no dispute that he did not initiate an appeal of the September 1999 rating decision.  

Well-Groundedness 

After the September 1999 rating decision became final, the Veterans Claims Assistance Act (VCAA) was passed and implemented in November 2000.  As directed by the VCAA, VA must on request readjudicate claims that had been denied under "well-grounded claims" theory, as though the denials or dismissals had never happened, if the denials/dismissals became final between July 14, 1999 (date of the Morton case) and November 9, 2000 (date the VCAA was implemented).  See 38 U.S.C.A. § 5107, Notes (citing Pub. L. 106-475, § 7,Nov. 9, 2000, 114 Stat. 2099).  However, "[a] claim may not be readjudicated under this subsection unless a request for readjudication is filed by the claimant, or a motion is made by the Secretary, not later than 2 years after the date of the enactment of this Act."  See 38 U.S.C.A. § 5107, Notes.

Here, the claim was denied in September 1999.  It became final at the expiration of the one-year appeal period once the Veteran did not appeal the determination.  See 38 C.F.R. § 3.160(d).  The original claim may not be readjudicated under the VCAA, however.  As an initial matter, the claim at issue here was not denied because it was not well grounded.  The September 1999 rating decision specifically denied several other claims on this basis, but not the claim of service connection for PTSD.  In fact, this section of the rating decision does not expressly or implicitly say that it was being denied as "not well grounded."  This notwithstanding, the September 1999 cover letter to the rating decision directly lists the claim as being denied under a heading labeled "Well Grounded Claim."  The language under this heading, in addition to listing the denial of PTSD, might lead a reasonable person to believe that the claim was being denied as not well grounded.  This is nonconsequential, however, because a request for readjudication was not received within two years of November 2000.  Thus, there is no basis to assign an earlier effective date on the basis of the passage of the VCAA.  See 38 U.S.C.A. § 5107, Notes.

Constructive Possession of VA Records

The Veteran's representative wrote in a May 2015 brief that the Veteran had been "trying to get VA treatment for PTSD at the time of his original claim."  The representative asserted that "[t]hese VA records would be in the constructive knowledge of the [RO] at the time."  

When, subsequent to a final AOJ denial prior to July 21, 1992, a claim is reopened after July 21, 1992, and benefits are awarded on the basis of evidence in the VA's possession but not actually in the record at the time of the AOJ denial, the effective date of that award will generally be the date on which the reopened claim was filed, as provided by 38 U.S.C. § 5110(a).  VAOGCPPREC 12-1995.  Evidence either generated by VA or "submitted to the VA by [the claimant] as part of [the] claim," even if not actually of record, is constructively before VA when VA makes its decision if the evidence predates VA's decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  "When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance," those records must be sought before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Evidence is not constructively of record if there is a "mere allusion" to it in the record.  See Bowey v. West, 11 Vet. App. 106, 109 (1998).

Here, the Veteran's representative is correct that any earlier VA treatment records were constructively of record before VA at the time of the September 1999 rating decision.  However, this does not allow for assignment of an earlier effective date in this case because, as an initial matter, the original claim was not filed prior to July 1992, nor was it reopened and granted based on the evidence constructively of possession in September 1999.  See VAOGCPPREC 12-1995. Moreover, the Veteran did not submit these VA medical records to the RO or put the RO on notice that he had sought treatment at VA.  

At that time, the RO's duty to assist was invoked "[w]hen information sufficient to identify and locate necessary evidence is of record[.]"  See 38 C.F.R. § 3.159(b) (1989).  This was limited to existing evidence.  See id.  An RO must have some notice of the treatment at the Veterans Health Administration before it can be expected to act on that information because the ROs, as part of the Veterans Benefits Administration, are separate administrative organizations from the VA hospitals, which are part of the Veterans Health Administration, although both are within the Department of Veterans Affairs.  See Massie v. Shinseki, 25 Vet. App. 123, 132, n.8 (2011), aff'd 724 F.3d 1325 (Fed. Cir. Jul 29, 2013). 

Here, when the Veteran filed his 1998 claim, he did not identify treatment with VA.  Instead, he identified having had treatment with a non-VA doctor, who he noted was deceased.  With his claim form, he submitted a VA Form 21-41-42 Authorization for Release of Information, in which he identified the same deceased doctor, plus a non-VA clinic.  The RO then sent him a letter in February 1999 requesting further information, including to "[s]pecify the dates and places where have you received treatment for any nervous condition since the date of your discharge from military service."  He did not respond.  The RO then sent a second letter in June 1999, which asked him:  "If you have received treatment from the [VA], let us know the name and location of the facility and the dates of treatment, and we will request these records for you."  He did not respond to the June 1999 letter.  Because the Veteran did not respond, the RO had no basis to know that he had sought treatment at a VA facility.  Without such knowledge, the RO had no affirmative duty to seek those records.  See 38 C.F.R. § 3.159(b) (1989); Massie, 25 Vet. App. at 132, n.8.  

Accordingly, the absence of these earlier VA treatment records from the claims file, although in the RO's constructive possession, cannot allow for assignment of an earlier effective date.  




Liberalizing Law

The diagnosis of PTSD, Diagnostic Code 9411, was added to the rating schedule effective April 11, 1980, the date of approval of the regulatory amendment by the Administrator of Veterans Affairs.  VAOGCPREC 26-97 (citing 45 Fed. Reg. 26,326 (1980)).  The addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  

In the instant case, there is no basis to assign an earlier effective date under 38 C.F.R. § 3.114(a), because the liberalizing law (adding PTSD to the rating schedule) was already in effect when the September 1999 rating decision was decided.  Thus, the grant of service connection in December 2007 was not made pursuant to this liberalizing VA issue.  

III.  Conclusion

In light of the foregoing, the Board has been unable to identify any basis to assign an earlier effective date for the award of service connection for PTSD, even after resolving all reasonable doubt in the Veteran's favor.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date the Veteran filed his petition to reopen on June 8, 2007, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection for PTSD must be denied.






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than June 8, 2007, for the award of service connection for posttraumatic stress disorder, is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


